                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                                      CIVIL NO. 3:17cv80

UNITED STATES OF AMERICA,        )
                                 )
          v.                     )                       DEFAULT JUDGMENT
                                 )
APPROXIMATELY $77,020 IN FUNDS   )
SEIZED FROM ELISA JOHNSON AT THE )
CHARLOTTE DOUGLAS INTERNATIONAL )
AIRPORT                          )


       THIS MATTER is before the Court on the United States of America’s Motion for Default

Judgment.   A default having been entered against Defendant and counsel for the United States

having now requested judgment by default all in accordance with Rule 55(b)(2) of the Federal

Rules of Civil Procedure, Judgment by default is rendered in favor of Plaintiff, the United States

of America. The Court declares that the United States is the lawful owner of all right, title and

interest in the following subject property: approximately $27,020 in funds seized from Elisa

Johnson.

       IT IS SO ORDERED.                  Signed: April 4, 2019




                                                1
